Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/649,810 filed 03/23/2020. It is also in response to information disclosure statement, IDS, filed 03/23/2020; 11/10/2020; and 04/22/2021. 
This Application is a 371 of PCT/CN2020/079036 filed 03/12/20/2020, and claims foreign priority to CN201910757456.5. Claims 1-20 are currently pending in this Application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application CN201910757456.5 filed 08/16/2019. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020; 11/10/2020; and 04/22/2021has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 03/23/2020 are acceptable for examination purposes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 6-10, 12, 15, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355)

Regarding Claim 1 Jung discloses a battery formed by bending the electrode assembly by pressing and electrically connecting the electrode assembly and terminals and assembling the electrode assembly into a case (Jung paragraph 0008) forming a battery with a curved surface (Jung Fig. 5, 6, Title, Abstract, paragraph 0004, 0033); thus, the battery of Jung comprising a curved cell having a first surface and a second surface opposite to the first surface; a tab unit 51, 52, connected to the cell (Jung Fig. 5, 6).  Jung discloses the curved cell has a case 40 (Jung Fig. 5, paragraph 0043) considered equivalent to the claimed package. The case, i.e. the package, disclosed by Jung has first and second recesses, each having bottom portions, and a flange portion 43 surrounding the first and second recesses 41, 42, wherein the bottom portions are bent in the shape of an arc (Jung Fig, 5, 6, paragraph 0033, 0053); the first and second recesses are considered equivalent to the claimed first receiving unit and second receiving unit opposite to the first receiving unit; the flange flat portion 43 is considered equivalent to flat encapsulating edge; and the cell is curved along a direction perpendicular to an extending direction of the tab unit (Jung Fig. 6; see below labeled figure showing the extending direction of the tabs and the curving direction); the cell and the curved portion are received in the receiving portion 41, 42, and the shape of the curved cell fits and matches the shape of the curved recess portion of the case 41, 42 (Jung Fig. 5), equivalent  to a radians of the first receiving unit and a radians of the second receiving unit are respectively matched with a radian of the first surface of the cell and a radian of the second surface of the cell. Jung discloses the tab units 51, 52 are attached to the flange flat portion and are sealingly attached to the flange flat portion 43 (Jung Fig. 5, 6).  
Jung, however, discloses that the encapsulation edge 43 is flat only on two sides, while curved on the other two sides (Jung Fig. 5), and does not disclose the flat encapsulating edge surrounding the receiving portion. Surrounding is interpreted to mean on all four sides. Byun discloses a curved secondary battery including an electrode assembly having curved shape (Byun Fig. 1, paragraph 0006, 0007) and pouch that accommodates the electrode assembly wherein the pouch include a first encapsulation sheet on a curved first surface of the electrode assembly, the first encapsulation sheet having a portion with a same curvature as the first surface, equivalent to the first receiving unit; a second encapsulation sheet on a curved second surface of the electrode 126 may be formed by attaching the first boundary portion 123 and the second boundary portion 125 (which may both be planar), and the attaching portion 126 may be straight-lined or planar, rather than curved, and accordingly, a thermal fusing operation of forming the attaching portion 126 may be facilitated (Byun Fig. 1, paragraph 0057). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the curved surface battery of Jung by the disclosure of Byun and made all the four encapsulation edge of the curved battery housing to have straight-lined or planar, i.e. flat shape, in order that a thermal fusing operation of forming the attaching portion, i.e. the encapsulation edge portion, may be facilitated as taught by Byun (Byun Fig. 1, paragraph 0057). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Jung discloses that the tab unit has a curved portion and a flat portion (Jung Fig. 5, 6), and the battery of Jung as modified by Byun the flat portion of the tab unit is sealingly attached to the flat encapsulating edge of the package and penetrates outward from the flat encapsulating edge. 
Fig. 6 of Jang is reproduced below here to show the orientation of the curving of the cell where it is curved along a direction perpendicular to an extending direction of the tab unit 


    PNG
    media_image1.png
    315
    803
    media_image1.png
    Greyscale

Jung Fig. 6

    PNG
    media_image2.png
    475
    890
    media_image2.png
    Greyscale

Jung Fig. 6

    PNG
    media_image3.png
    311
    625
    media_image3.png
    Greyscale

Jung Fig. 5

    PNG
    media_image4.png
    318
    452
    media_image4.png
    Greyscale

Byun Fig. 1 showing planar encapsulation edge surrounding the receiving portion 

Regarding Claim 2 Jung discloses the first recess 41, equivalent to the first receiving unit, has a first depth that varies depending on its position in a height direction of the battery, the second 42, equivalent to the second receiving unit has a second depth at the position corresponding to the first depth, a sum of the first depth and the corresponding second depth is equal to a thickness of the cell, wherein dimensions of the first receiving unit and the second receiving unit in their length direction, width direction and height direction are respectively greater than dimensions of the cell in its length direction, width direction and height direction (Jung Fig. 5) since the cell is accommodated in the case formed by the first and second recess.
 

    PNG
    media_image5.png
    504
    810
    media_image5.png
    Greyscale

Jung Fig. 5

Regarding Claim 3 in the curved battery of Jung as modified by Byun the flange flat portion 43, equivalent to the claimed flat encapsulating edge, comprises a first seal edge along a length direction of the battery, a second seal edge sealingly attached to the first seal edge, a third 

    PNG
    media_image6.png
    664
    975
    media_image6.png
    Greyscale

Jung Fig. 6

    PNG
    media_image7.png
    456
    687
    media_image7.png
    Greyscale

Instant Application Fig. 1a (showing the flat portion and the curved portion of the tab unit

Regarding Claim 6 in the battery of Jung as modified by Byun the flange flat portion 43 formed on the outer side of the recesses 41, 42 (Jung Fig. 6, paragraph 0052), considered equivalent to the flat encapsulating edge, is located in a plane between the first surface and the second surface (Jung Fig. 5, Byun Fig. 1). 
Regarding Claim 7 Jung discloses the first recess 41, equivalent to the first receiving unit, and the second recess 42, equivalent to the second receiving unit, are integrally formed (Jung Fig. 5). 
Regarding Claim 8 Jung is silent about the first recess 41, equivalent to the first receiving unit, and the second recess 42, equivalent to the second receiving unit are separated. However, making them separate components that are bonded together during encapsulation of the electrode assembly would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention because making them into separate components before joining instead of being one component that can be folded and sealed is considered a matter of design choice which 
Regarding Claim 9 Jung discloses the rechargeable battery including an electrode assembly formed by winding electrodes together with a separator (Jung paragraph 0008), the electrode assembly can be wound with the positive electrode, the negative electrode and the separator fitted between the first plate material and the second plate material (Jung paragraph 0010), considered equivalent to the cell comprises a first electrode plate, a second electrode plate and an isolation film (i.e. equivalent to the separator) located between the first electrode plate and the second electrode plate; and electrically connecting the electrode assembly and terminal 51, 52 (Jung Fig. 5, 6, paragraph 0008, 0052, 0055), equivalent to the first electrode plate is provided with a first tab, and the second electrode plate is provided with a second tab; the terminals 51, 52 of Jung are equivalent to the claimed first and second tabs. 
Regarding Claim 10  in the curved battery of Jang as modified by Byun the flat encapsulating edge comprises a first seal edge along a width direction of the battery, a second seal edge sealingly attached to the first seal edge, a third seal edge parallel to the first seal edge along the width direction of the battery, and a fourth seal edge sealingly attached to the third seal edge, wherein the flat portion of the tab unit is sealingly attached between the first seal edge and the second seal edge and penetrates outward from between the first seal edge and the second seal edge (Jung Fig. 5, Byun Fig. 1).
Regarding Claim 12 in the curved battery of Jung as modified by Byun the flat encapsulating edge comprises a first seal edge along a width direction of the battery, a second seal 
Jung does not explicitly disclose if the tab unit is along the width direction of the battery or along the length direction of the battery. However, shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI. C.).

    PNG
    media_image8.png
    454
    617
    media_image8.png
    Greyscale

Jung Fig. 6

Regarding Claim 15 Jung discloses the package further comprises a first portion connected to the first recess 41 (i.e. equivalent to the first receiving unit) and the first seal edge, and second portion connected to the second recess (i.e. equivalent to the second receiving unit) and the second seal edge (Jung Fig. 6). 
Regarding Claim 17
Regarding Claim 19 the package further comprises a first portion connected to the first receiving unit, the first seal edge and the third seal edge, and a second portion connected to the second receiving unit (Jung Fig. 6).

Claim 4, 5, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355) and further in view of Park et al. (U.S. PG Publication 2014/0356692) 

The discussion of Jung and Byun as applied to claim 1 and 3 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 4 Jung and Byun are silent about the width of the flange flat portion considered equivalent seal edge wherein the first seal edge and the second seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 5 Jung and Byun are also silent about the width of the flange flat portion considered equivalent to the seal edge wherein each of the third seal edge and the fourth seal edge has a width of 4 mm to 6 mm. Regarding Claim 11 Jung and Byun are silent about the width of the flange flat portion, considered equivalent to the seal edge, wherein each of the first seal edge, the second seal edge, the third seal edge, and the fourth seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 13 Jung and Byun are silent about the width of the flange flat portion, considered equivalent to the seal edge, wherein each of the first seal edge, the second seal edge, the third seal edge, and the fourth seal edge has a width of 0.8 mm to 3 mm. Regarding Claim 14 Jung and Byun are silent about the width of the flange flat portion considered equivalent to the seal edge wherein each of the fifth seal edge and the sixth seal edge has a width of 4 mm to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
  
Claim 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. PG Publication 2016/0141711; cited in the Information Disclosure Statement filed 03/23/2020) in view of Byun et al. (U.S. PG Publication 2016-0043355) and further in view of Cheu et al. (U.S. Patent 6,040,085)
 
Regarding Claim 16, 18 and 20 Jung and Byun are silent about the first portion and the second portion are air bags, and about their dimension and the dimension of the battery are substantially equal. Cheu discloses a packaging for lithium ion batteries (Cheu col. 1 lines 10-11) and discloses the use of air bag in a battery packaging located in the dead space of the protective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722